Name: Commission Implementing Regulation (EU) NoÃ 1204/2012 of 14Ã December 2012 approving amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Castelmagno (PDO))
 Type: Implementing Regulation
 Subject Matter: marketing;  Europe;  processed agricultural produce;  consumption
 Date Published: nan

 15.12.2012 EN Official Journal of the European Union L 347/8 COMMISSION IMPLEMENTING REGULATION (EU) No 1204/2012 of 14 December 2012 approving amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Castelmagno (PDO)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular Article 9(2) thereof, Whereas: (1) Pursuant to Article 6(2) of Regulation (EC) No 510/2006, and having regard to Article 17(2) thereof, Italys application for approval of amendments to the specification for the name Castelmagno was published in the Official Journal of the European Union (2). (2) A statement of objection substantiated under Article 7(3)(a) of Regulation (EC) No 510/2006 was notified to the Commission by Luxembourg. (3) By letter of 23 September 2010, the Commission invited the interested parties to hold appropriate consultations. No agreement was reached between the parties within six months of that date. However, Luxembourg withdrew its objection by letter of 2 August 2012, HAS ADOPTED THIS REGULATION: Article 1 The amendments to the specification published in the Official Journal of the European Union on 24 December 2009 regarding the name contained in the Annex to this Regulation are hereby approved. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 December 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 93, 31.3.2006, p. 12. (2) OJ C 320, 24.12.2009, p. 27. ANNEX Agricultural products intended for human consumption listed in Annex I to the Treaty: Class 1.3. Cheeses ITALY Castelmagno (PDO)